DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18-21, 27-29, 31-33 and 35-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burbidge et al. (WO 2017/014716, Burbidge hereafter).
RE claims 18, 31 and 35, Burbidge discloses  apparatuses and a method at least one processor; and at least one memory including computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to: assign to a user equipment, or receive by a user equipment, an identifier, wherein the identifier is used to identify sender/receiver in sidelink, wherein the identifier is a cell radio network temporary (Page 9 line 26 through page 10 line 5 as well as Figures 3a and 3b disclose a plurality of user equipment each being allocated a unique C-RNTI and for routing purposes the C-RNTI is included within a MAC PDU header or MAC PDU subheader).
RE claims 19 and 36, Burbidge discloses the apparatus of claim 18 and the apparatus of claim 35 as set forth above. Note that Burbidge further discloses wherein the identifier is configured to avoid a layer one identifier collision between the user equipment and other nearby user equipment (Page 9 line 26 through page 10 line 5 as well as Figures 3a and 3b disclose a plurality of user equipment each being allocated a unique C-RNTI and for routing purposes the C-RNTI is included within a MAC PDU header or MAC PDU subheader. Given that the C-RNTI assigned are UE specific, it is implicit that such an arrangement is in place to identifier collision by uniquely identifying each UE and properly routing PDUs to target UEs based on said C-RNTI).
RE claims 20 and 37, Burbidge discloses the apparatus of claim 18 and the apparatus of claim 35 as set forth above. Note that Burbidge further discloses wherein the apparatus comprises an access node serving the user equipment (Page 9 line 26 through page 10 line 5 as well as Figures 3a and 3b).
RE claim 21, Burbidge discloses the apparatus of claim 18 as set forth above. Note that Burbidge further discloses wherein the user equipment is a remote user equipment or a relay user equipment (Page 9 line 26 through page 10 line 5 as well as Figures 3a and 3b).
RE claim 27, Burbidge discloses the apparatus of claim 18 as set forth above. Note that Burbidge further discloses wherein the identifier is used as Source Layer-2 identifier or Destination Layer-2 identifier (Page 9 line 26 through page 10 line 5 as well as Figures 3a and 3b).
RE claims 28 and 32, Burbidge discloses the apparatus of claim 18 and the method of claim 31 as set forth above. Note that Burbidge further discloses wherein the identifier is included in a sidelink shared channel medium access control subheader (Page 9 line 26 through page 10 line 5 as well as Figures 3a and 3b).
RE claims 29 and 33, Burbidge discloses the apparatus of claim 28 and the method of claim 32 as set forth above. Note that Burbidge further discloses wherein a physical layer cell identifier of the serving cell is also included in the sidelink shared channel medium access control subheader (Page 9 line 26 through page 10 line 5 as well as Figures 3a and 3b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Burbidge in view of Lin et al. (US 2019/0246385, Lin hereafter).
RE claim 25, Burbidge discloses the apparatus of claim 18 as set forth above. Burbidge does not explicitly disclose wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to: provide dedicated schedule assignment resources between a remote user equipment and an associated relay equipment, wherein the user equipment is one of the remote user equipment or the associated relay user equipment.
However, Lin teaches wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to: provide dedicated schedule assignment resources between a remote user equipment and an associated relay equipment, wherein the user equipment is one of the remote user equipment or the associated relay user equipment (Paragraphs 127-134 teaches a UE intending to perform sidelink communication requests sidelink resources from a BS. The BS transmits a scheduling assignment comprises dedicated resources for sidelink based upon sidelink channel measurement reports from the UE).

RE claim 26, Burbidge in view of Lin discloses the apparatus of claim 25 as set forth above. Note that Lin further teaches wherein the dedicated schedule assignment resources are provided based on received measurement reports (Paragraphs 127-134 teaches a UE intending to perform sidelink communication requests sidelink resources from a BS. The BS transmits a scheduling assignment comprises dedicated resources for sidelink based upon sidelink channel measurement reports from the UE).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Burbidge with the teachings of Lin in order to improve QoS for dynamic sidelink traffic
Allowable Subject Matter
Claims 22-24, 30 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
RE claims 22-24, prior arts do not explicitly disclose teach or suggest herein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to: provide a scheduling assignment resource for the user equipment, wherein the scheduling assignment resource is 
RE claims 30 and 34, prior arts do not explicitly disclose teach or suggest   wherein some bits of the sidelink shared channel medium access control subheader are used to indicate whether a remote user equipment and an associated relay user equipment are in a same cell or in different cells and the physical layer cell identifier is of source or destination or both, or if the remote user equipment is in an out-of-coverage state.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516.  The examiner can normally be reached on Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/James P Duffy/Primary Examiner, Art Unit 2461